DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered.
Status of Application
Applicant’s amendments filed on 12/07/2020 have been entered.
Claims 1, 5-12 and 14-20 are currently pending.
Claims 1 and 20 have been amended.
Claims 5, 10, 16 and 19 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2 6-8, 11, 12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrios et al. (US 2016/0376471)
Regarding Claim 1, Barrios teaches an adhesive structure comprising an adhesive coating (Abstract), where the thickness of the coating varies in at least one direction (Fig. 3, 6-
Regarding Claim 6, Barrios teaches at least one layer comprises a recess. (Fig. 7-9). 
Regarding Claim 7, Barrios teaches the adhesive can be a silicone-based adhesive, which is considered a sealing adhesive. (Abstract). Barrios also teaches the adhesive structure can be a sealing tape. (Paragraph 0107).
Regarding Claim 8, Barrios teaches the substrate can be plastic. (Paragraph 0107). 
Regarding Claim 11, Barrios teaches the width of at least one layer varies. (Fig. 6-8).
Regarding Claim 12, Barrios teaches a first and second layers, where the first layer can have a constant width and second layer have a varying width. (Paragraph 0024). 
Regarding Claim 14, Barrios teaches a first layer having a length that is the same length as an adjacent second layer, but width of the first layer that can differ from the width of adjacent second layer as Barrios teaches the widths can be different. (Paragraph 0024; Fig. 3)
Regarding Claim 15, Barrios teaches a first layer having a length that is the same as the length of an adjacent second layer, but a height of the first layer that can differ from the height of the adjacent second layer as Barrios teaches the heights of the layers can be different. (Fig. 3; Paragraph 0025). 
Regarding Claim 17, 
Regarding Claim 18, Barrios teaches the adhesive structure includes a first adhesive composition that forms the first layer on the first portion of the substrate and forms the second layer on a second portion of the substrate. (Fig. 7-8). 

Claim 9 is rejected under 35 U.S.C. 103 for being unpatentable over Barrios et al. as applied in Claim 1, in further view of Landrock et al. (NPL, Adhesives Technology Handbook).
Regarding Claim 9, Barrios teaches the adhesive structure but does not teach the layers are made from powder adhesive material. 
Landrock teaches powder adhesive material are known in the art and provide the advantage of not requiring metering or mixing to be applied. (Paragraph 0188-0189). Thus, as Landrock teaches powder adhesives can be easier to use due to not needing metering or mixing, it would have been obvious to one with ordinary skill in the art to use powder adhesives in Barrios to avoid metering or mixing.

Claim 20 is rejected under 35 U.S.C. 103 for being unpatentable over Barrios et al. as applied in Claim 1, in further view of Bloch et al. (US 6,124,032)
Regarding Claim 20, Barrios teaches the adhesive structure can be packaging tape (Paragraph 0107). Barrios does not teach an adhesive composition in one of the layers is an activatable composition. 
Bloch teaches a heat activatable pressure sensitive adhesive for use as packaging tape. (Abstract) Bloch teaches heat activatable pressure sensitive adhesive are easier to handle than regular pressure sensitive adhesives, as it allows for ease of application like PSA without being 
Response to Arguments
Applicant’s arguments have been fully considered. 
Applicant argues that Barrios does not specifically teach the homogenously formed layer composed of a single material. However, this limitation is not recited in the claims. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The amendments made do not require a homogenously formed layer composed the same composition. 
Applicant further presents advantages of the claimed invention over Barrios.  However, the structure for these claimed advantages are not recited the instant claims. ).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358.  The examiner can normally be reached on Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Zhang/Primary Examiner, Art Unit 1781